DETAILED ACTION
Status of the Claims
	Claim 33 is cancelled. Claims 32 and 34-47 are pending in this application. Claims 32 and 34-47 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application, which is a continuation application of US app #14649818 filed on 6/4/2015, which was a national stage entry application of PCT/US13/46443 filed on 6/18/2013, claims priority from the provisional application #61745313 filed on 12/21/2012. 

Information Disclosure Statement
The information disclosure statement submitted on 03/28/2022 has been considered by the Examiner. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.



Rejections Withdrawn
	The USC 103 rejection over claims 32-35 and 47 over Ahmed is withdrawn per Applicant’s amendment of adding “17β-estradiol” and “wherein 17β-estradiol is the only active hormone in the vaginal suppository” limitation to instant claim 32. This is because even though Ahmed teaches 17β-estradiol sulfate (claim 3), which previously met estradiol genus limitation, is now structurally different that instantly claimed 17β-estradiol which is interpreted as conjugate free form. 
The USC 103 rejection over claims 32, 34-36 and 47 over Chen, Cole, and Koch is withdrawn per Applicant’s arguments filed on 03/28/2022 and Affidavit 132 filed on 03/28/2022. 
The USC 103 rejection over claims 32, 36, 38-40 and 42-46 over Chen, Cole, Koch and Manku is withdrawn per Applicant’s arguments filed on 03/28/2022.
The USC 103 rejection over claims 32, 36-37 and 41 over Chen, Cole, Koch, Manku and Wunderlich is withdrawn per Applicant’s arguments filed on 03/28/2022.
The Non-Statutory Double Patenting rejection over claims 32-36 and 47 over claims 1 and 2 of U.S. Patent Application No. 16/875,030 is withdrawn due to this application being abandoned. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
	The non-statutory double patenting rejections below are modified due to certain applications having been issued patents. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47, and 49 of U.S. Patent No. 11266661 evidenced by Mac Bride et al (Vulvovaginal Atrophy, Mayo Clin Proc, January 2010;85(1):87-94).
Instant claims 32 and 34-36 are obviated by claims 47 and 49 of the reference application. Ethylene glycol palmitostearate from the reference application claim is a thickening agent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. Mac Bride provides the evidence that vaginal dryness is a symptom of VVA (page 87), thus a method of treating vagina dryness is also a method of treating VVA. The reference application claims provide all of the necessary ingredients/steps of the instant invention method. 

Claims 32 and 34-35 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 39 of U.S. Patent No. 10568891. 
Instant claims 32 and 34-35 are obviated by claim 39 of ‘891.
Instant claim 47 is obviated by claim 3 of ‘891.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of ‘891 to achieve the instant invention. Ethylene glycol palmitostearate from the ‘891 claim is a thickening agent. ‘891 claims provide all of the necessary ingredients/steps of the instant invention method. 

Claims 32 and 34-35 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 18-20 and 23 of U.S. Patent No. 11246875.
Claim 32 are obviated by claims 14-15 and 20 of the reference application.
Claim 34 is obviated by claim 18 of the reference application.
Claim 35 is obviated by claim 19 of the reference application.
Claim 47 is obviated by claim 23 of the reference application. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. The reference application claims provide all of the necessary ingredients/steps of the instant invention method. 

Claims 32 and 34-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10888516. 
Instant claim 32 and 34-36 are obviated by claim 1 of ‘516. 
Instant claim 47 is obviated by claim 4 of ‘516.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of ‘516 to achieve the instant invention. Ethylene glycol palmitostearate from the ‘516 claim is a thickening agent. ‘516 claims provide all of the necessary ingredients/steps of the instant invention method. 

Claims 32 and 34-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 19 of U.S. Patent No. 10668082 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003, previously cited).
Instant claim 32 and 34-36 and 47 are obviated by claims 16-17 and 19 of ‘082. 
Regarding claims 32 and 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of ‘082 claims and Chen to achieve the instant invention. ‘082 claims provide all of the necessary ingredients/steps of the instant invention method except the medium chain oil. Chen provides the motivation of achieving an enhanced bioavailability and absorption of an active agent, but also exhibits long-term chemical and physical stability (para 10). Thus, one would be motivated to combine the claims of ‘082 and Chen reference with a reasonable expectation of successfully achieving a more bioavailable and stable formulation. 

Claims 32 and 34-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 and 18 of U.S. Patent No. 9180091 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003, previously cited), Cole (Liquid filled and sealed hard gelatin capsules, Capsugel, publication year: 1999, previously cited) and Koch et al (US7018992 B2, publication date: 03/28/2006, previously cited).
Instant claim 32 and 34-35 are obviated by claims 15-16 of ‘091. 
Instant claim 47 is obviated by claim 18 of ‘091.
Regarding claims 32, 34, and 36, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate and hard or soft gelatin capsule (para 293). 
Regarding claim 32, Cole teaches liquid filled and sealed capsules wherein the liquid’s viscosity at the temperature of dosing is 0.1 - 1 Pa s (100-1000 cps) (table 3, page 8). 
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of ‘516 claims, Koch, Chen and Cole to achieve the instant invention. ‘516 claims provide all of the necessary ingredients/steps of the instant invention method except the treatment regimen, capsule and viscosity. Koch, Chen and Cole provide the motivations discussed above for one of ordinary skill in the art to combine the four teachings with a reasonable expectation of success. 

Claims 32 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10835487 and Koch et al (US7018992 B2, publication date: 03/28/2006, previously cited).
Instant claims 32 and 34-36 are obviated by claim 4 of ‘487. 
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of ‘516 claims and Koch to achieve the instant invention. ‘516 claims provide all of the necessary ingredients/steps of the instant invention method except the treatment regimen. Koch provide the motivations discussed above for one of ordinary skill in the art to combine the two teachings with a reasonable expectation of success. 

Claims 32, 34-36 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 17 and 18 of U.S. Patent Application No. 15/975,733 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003, previously cited).
Instant claims 32, 35-36 and 47 are obviated by claims 14, 17 and 18 of the reference application. 
Regarding claims 32 and 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of the reference application claims and Chen to achieve the instant invention. The reference application claims provide all of the necessary ingredients/steps of the instant invention method except the medium chain oil. Chen provides the motivation of achieving an enhanced bioavailability and absorption of an active agent, but also exhibits long-term chemical and physical stability (para 10). Thus, one would be motivated to combine the claims of the reference application and Chen reference with a reasonable expectation of successfully achieving a more bioavailable and stable formulation. 

Claims 32 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent Application No. 16/833,186 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003, previously cited).
Instant claims 32, 35-36 are obviated by claims 1 and 7 of the reference application. 
Regarding claims 32 and 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of the reference application claims and Chen to achieve the instant invention. The reference application claims provide all of the necessary ingredients/steps of the instant invention method except the medium chain oil. Chen provides the motivation of achieving an enhanced bioavailability and absorption of an active agent, but also exhibits long-term chemical and physical stability (para 10). Thus, one would be motivated to combine the claims of the reference application and Chen reference with a reasonable expectation of successfully achieving a more bioavailable and stable formulation. 

Claims 32 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent Application No. 11241445 in view of Chen et al (US20030077297 A1, publication date: 04/24/2003, previously cited) and Koch et al (US7018992 B2, publication date: 03/28/2006, previously cited).
Instant claims 32, 35-36 are obviated by claims 1 and 3 of the reference application. 
Regarding claims 32 and 34, Chen teaches triglyceride esters such as glyceryl tricaprylate/caprate (table 19).
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of the reference application claims, Chen and Koch to achieve the instant invention. The reference application claims provide all of the necessary ingredients/steps of the instant invention method except the medium chain oil and treatment regimen. Chen and Koch provide motivations as discussed above. Thus, one would be motivated to combine the claims of the reference application, Chen and Koch reference with a reasonable expectation of successfully achieving a more bioavailable and stable formulation.

New Rejections – Necessitated by Applicant’s Amendments
	Applicant has amended claim 32 such that the active ingredient is now 17β-estradiol. This changes the scope of the claim because previously, Applicant had only claimed “estradiol” which was interpreted more broadly. For example, in the prior office action, claims 32-35 and 47 under Ahmed since Ahmed teaches 17β-estradiol sulfate (claim 3). This interpretation is justified since instant specification states “For formulations of the present disclosure, estradiol (or estradiol equivalent to the extent such estradiol is in a hydrated or other form requiring compensation therefore)” (page 9 of instant specification). However, Applicant’s latest claim amendments and remarks field on 3/28/2022 (remarks page 12) clarifies that 17β-Estradiol is in its free form. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 32, 34-36 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Catherine Meignant (US6060077, publication date: 05/09/2000), Cole (Liquid filled and sealed hard gelatin capsules, Capsugel, publication year: 1999, previously cited) and Koch et al (US7018992 B2, publication date: 03/28/2006, previously cited), evidenced by IOI Oleochemical (IOI Oleo GmbH Pharma, Technical Datasheet, MIGLYOL® 812 N (Excipient), 07/2017) (Hereinafter IOI Oleochemical). 
Regarding claim 32, Meignant teaches “A pharmaceutical medicament for local, essentially non-systemic, treatment of vaginal dryness, in particular in the menopausal woman, characterized by a unit galenical formulation comprising a natural estrogen selected from the group consisting of 17β-estradiol and its salts and its derivatives in solution or in suspension in a lipophilic agent, with an estrogen content which corresponds to an equivalent unit dose of at most 15 μg, preferably less than 10 μg, of 17β-estradiol, a hydrophilic gel-forming bioadhesive agent, a gelling agent for the lipophilic agent, and a hydrodispersible agent” (claim 1) wherein “the estrogen is present in its free form” (claim 2) wherein the formulation is “in the form of a slow release vaginal suppository” (claim 13). Meignant also discloses embodiments as clinical trials where six patients are treated with the composition (C6 lines 38-39). Thus, a method of treatment is taught by Meignant. Regarding the instant limitation of “treatment of one or more symptoms of vulvo-vaginal atrophy (VVA)”, as discussed above, Meignant treats vaginal dryness. Meignant also discloses “The problems of vaginal dryness, in particular in the menopausal woman, are known: dyspareunia, urogenital atrophy which can cause problems with the urinary function” (C1 lines 7-10). Since vaginal dryness is a symptom of vulvo-vaginal atrophy, Meignant meets the instant claim limitation. Regarding instant claim concentration range of “1 μg to about 25 μg”, Meignant treats the female patients with “doses of 2.5 μg, 5 μg and 10 μg” and state that the results were excellent (C6 lines 40-43). Regarding the instant limitation of “wherein 17β-estradiol is the only active hormone in the vaginal suppository”, Meignant repeatedly states that the patients are treated with “2.5 μg, 5 μg and 10 μg doses of 17β-estradiol” (C6 line 67-C7 line 1) which meets the claim limitation. While Meignant recites “Regarding estrone, the concentrations measured after treatment were in general of the same order of magnitude as those measured before treatment” (C6 lines 54-56), this is understood as estrone concentrations endogenously found and/or as a result of 17β-estradiol to estrone conversion upon 17β-estradiol, therefore, the claim limitation is met. Regarding the limitation of “the vaginal suppository comprising a liquid composition”, Meignant teaches “capsule form comprising a hard or soft solid outer envelope containing gelatin and a non-aqueous liquid or semi-liquid inner phase containing the lipophilic agent with the estrogen in solution or in suspension” (claim 6). Regarding the instant limitation of “a solubilizing agent comprising a medium chain oil”, Meignant teaches “Liquid triglycerides (Miglyol (R) 812)” (C5 lines 40-50) in its formulations. Evidentiary reference IOI Oleochemical provides the evidence that Miglyol 812 is comprised of medium chain triglycerides caprylic acid (C8) and capric acid (C10) (page 1).
Regarding claim 34, Meignant teaches as discussed above. 
Regarding claim 35, Meignant teaches “the inner phase of this soft capsule comprises biocompatible hydrophilic gel-forming bioadhesive polymers which can incorporate the moisture in vaginal secretions to a maximum extent to increase the viscosity and thus prolong in situ retention of the emulsion” (C5 lines 28-32), which is interpreted as thickening agent. 
Regarding claim 36, Meignant teaches “capsule form comprising a hard or soft solid outer envelope containing gelatin and a non aqueous liquid or semi-liquid inner phase containing the lipophilic agent with the estrogen in solution or in suspension, the hydrophilic gel-forming bioadhesive agent, the gelling agent for the lipophilic agent and the hydrodispersible agent” (claim 6). Soft capsule comprising gelatin meets the instant “gel mass” limitation. 
Regarding claim 47, Meignant teaches as discussed above. 
	Regarding claim 32, the initial method step of “twice weekly” is not taught by Meignant. However, since Meignant teaches “a single daily administration, or less frequently still” (C4 lines 23-25), the instant limitation of “wherein the twice weekly administration follows two weeks of once daily administration of the vaginal suppository” is met for the once daily administration limitation. 
	Regarding claim 32, the instant viscosity limitation of “wherein the viscosity of the liquid composition is from about 50 cps to about 1000 cps at 25 C” is not taught by Meignant. 
Regarding claim 32, Cole teaches liquid filled and sealed capsules wherein the liquid’s viscosity at the temperature of dosing is 0.1 - 1 Pa s (100-1000 cps) (table 3, page 8). 
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1). 
Additionally, Koch also teaches treatment of vaginitis symptoms (dryness, Soreness, irritation, dyspareunia, and vaginal discharge) (C10, lines 41-46) shown in figure 6. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Meignant, Cole and Koch to arrive at the instant invention. Koch provides multiple reasons for one to use its teachings. Koch provides relief of vaginal symptoms, improved urogenital atrophy, decreased vaginal pH, and improved cytologic maturation of both the vaginal and urethral mucosa (C2, lines 37-39). Cole teaches that “the important factors to bear in mind during a liquid filling operation are temperature and viscosity of fill material and in the case of a suspension the particle size of the suspended drug. Whereas in principle any excipient found to be compatible with the gelatin shell can be used, in practice in a manufacturing environment the viscosity of the fill material is important. If the viscosity is too low splashing of the bushings may occur which could contaminate the area of overlap between the capsule body and cap and prevent a good seal from being formed” (page 7). One would be motivated to incorporate the teachings of Koch and Cole into the teachings of Meignant with a reasonable expectation of successfully achieving a method of treating VVA with superior relief of vaginal symptoms. 

Obviousness-Type Double Patenting
Claims 32, 34-36 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 12-13 and 21 of copending Application No. 17/515,263 (reference application) in view of Koch et al (US7018992 B2, publication date: 03/28/2006, previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 32, 34 and 47 are obviated by claims 1, 10, 12 and 21 of the reference application in view of Koch. 
Instant claim 35 is obviated by claim 13 of the reference application. 
Instant claim 36 is obviated by claim 3 of the reference application. 
Regarding claim 32, Koch teaches a method of treating atrophic vaginitis (C3, lines 25-27 and claim 12) where women are treated with tablets containing either 10 or 25 µg 17 B-estradiol by inserting 1 tablet intravaginally, once daily for the initial 2 weeks of the study and then twice per week (example 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to combine the teaching of the reference application claims and Koch to achieve the instant invention. Koch provides motivations as discussed above. Thus, one would be motivated to combine the claims of the reference application and Koch reference with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
	Claims 37-46 are objected to as being dependent upon a rejected base claim that is rejected over the prior art, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
In light of Applicant’s Remarks filed on 03/28/2022 and upon further consideration, claims 37-46 contain allowable subject matter. The gel mass compositions in claims 37-42 and their results provided in claims 43-47 are allowable if the Applicant amends independent claim 32 and incorporates the limitations of claims 36-42 into the claim while changing the dependencies of claims 43-46 to be dependent on independent claim 32, while canceling claims 36-42. This would also obviate the non-statutory double patent rejections recited above. The following Examiner’s amendment was offered to Applicant, however Examiner failed to get a hold of the Applicant after an initial contact where Applicant stated they would ask their client regarding the suggested amendment. Proposed amendment to applicant is the following:
Claim 32:
A method for the treatment of one or more symptoms of vulvo-vaginal atrophy (VVA) comprising: 
administering a vaginal suppository intravaginally twice weekly to a female subject having VVA, the vaginal suppository comprising a liquid composition comprising about 1 µg to about 25 µg 17β-estradiol and a solubilizing agent comprising a medium chain oil; 
wherein the vaginal suppository further comprises a gelatin capsule comprising a gel mass, wherein the gel mass is selected from the group consisting of:

    PNG
    media_image1.png
    138
    280
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    138
    279
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    138
    280
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    137
    280
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    121
    279
    media_image5.png
    Greyscale
, and

    PNG
    media_image6.png
    123
    280
    media_image6.png
    Greyscale
;
wherein the viscosity of the liquid composition is from about 50 cps to about 1000 cps at 25 °C;
wherein the twice weekly administration follows two weeks of once daily administration of the vaginal suppository; and 
wherein 17-estradiol is the only active hormone in the vaginal suppository.

Response to Arguments
Applicant’s arguments against prior art rejections that are withdrawn are now moot. 

Conclusion
Claims 32, 34-36 and 47 are rejected.
Claims 37-46 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/Primary Examiner, Art Unit 1613